DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities because: it is suggested that Claim 1 be amended to recite “the PIR and/or PUR comprising rigid foam” in the final line of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 7 – 10, and 16 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification does not appear to provide support for the polyisocyanate composition specifically comprising c) at least one catalyst; d) at least one blowing agent; and optionally e) one or more surfactants, one or more flame retardants, one or more antioxidants, or combinations thereof.  
The Office does note the instant specification teaches mixing all ingredients other than isocyanate in [0124].  This disclosure would provide support for the isocyanate-reactive composition comprising c), d), and e).  The specification also teaches the general concept of mixing all ingredients a) – e) to form a reactive composition [0031].  However, the specification does not appear to provide support in these sections or elsewhere for first incorporating c), d), or e) in the polyisocyanate composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0087974 to Reinheimer.
Regarding Claims 1 and 5.  Reinheimer teaches a process for making a polyurethane foam comprising providing a reaction system (Paragraph 0002, 0018, and 0020 - 0021).  The reactive system comprises a polyisocyanate component comprising at least one polyisocyanate; and a polyol/isocyanate-reactive component comprising at least one polyol/isocyanate-reactive compound, a catalyst; and water as a blowing agent.  
The method further comprises providing/selecting a polymerizable vinyl monomer in the polyol component (Paragraphs 0020 - 0021).  The polymerizable vinyl monomer may be isobornyl (meth)acrylate, ethylene glycol di(meth)acrylate, or diethylene glycol di(meth)acrylate (Paragraph 0018). Though Reinheimer does not expressly characterize using these species as reactive viscosity reducers which function to reduce the viscosity of the reactive system while it is reacted to produce the foam, each of the aforementioned compounds is expressly set forth as a reactive viscosity reducer in dependent Claim 5 and would be present in the reaction system of Reinheimer while it is reacted to produce the foam.  The claim is thus reciting using the acrylate compounds of Reinheimer in the same application of making a polyurethane foam, with the use being directed to the viscosity-reducing property which is inherent to these compounds.  When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (MPEP 2112.02(II)).
Reinheimer does not expressly characterize the polyurethane foam produced from the reactive composition as rigid.  However, Reinheimer teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foam that is rigid, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 2.  Reinheimer teaches the reactive composition of Claim 1 wherein the polymerizable vinyl monomer/reactive viscosity reducer may be isobornyl (meth)acrylate (Paragraph 0018).  Isobornyl methacrylate is a compound having one methacrylate group and a viscosity of about 5 – 10 mPas at 25°C per the instant specification.
Regarding Claim 3.  Reinheimer teaches the reactive composition of Claim 1 wherein the polymerizable vinyl monomer/reactive viscosity reducer may be ethylene glycol di(meth)acrylate.  Ethylene glycol dimethacrylate is a compound having two methacrylate groups, a viscosity of about 3 - 8 mPas at 25°C per the instant specification, and a boiling point of about 240°C.
Regarding Claim 4.  Reinheimer teaches the reactive composition of Claim 1 wherein the polymerizable vinyl monomer/reactive viscosity reducer comprises 0.1 to 50 weight percent of the reactive composition (Paragraph 0020).
Regarding Claim 7.  Reinheimer teaches the reactive composition of Claim 1 further comprises a free radical-forming agent for the polymerization of the vinyl/acrylate monomers which can be activated thermally (Paragraph 0022), i.e. a thermal radical initiator to initiate polymerization of the acrylate or methacrylate groups.
Regarding Claim 8.  Reinheimer teaches the reactive composition of Claim 1 wherein the polyisocyanate component used in the inventive example is based on 4,4-methylenebis(phenyl isocyanate) (Paragraph 0042).
Regarding Claim 9.  Reinheimer teaches the reactive composition of Claim 1 wherein the polyol used in the inventive example is PLURIOL® E 600 (Paragraph 0042), which has a functionality of 2 and a hydroxyl number of roughly 187 mgKOH/g.
Regarding Claim 10.  Reinheimer teaches the reactive composition of Claim 1 wherein water is provided in an amount of 0.01 to 5% by weight relative to 5 to 60 weight percent of the polyol (Paragraph 0020).
Regarding Claim 17.  Reinheimer teaches the process of Claim 15 wherein the foam is produced at a ratio of NCO to OH of greater than 1:1 (Paragraph 0028), i.e. an isocyanate index of greater than 100.  The catalyst compound may be a metal salt compound (Paragraph 0084), wherein metal salts are set forth as suitable polyurethane catalysts in the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132593 to Reinheimer, as applied to Claim 1 above, and further in view of US 2014/0206786 to Xu et al.
Regarding Claim 16.  Reinheimer teaches the process of Claim 15 wherein the foam is produced at a ratio of NCO to OH of greater than 1:1 (Paragraph 0028), i.e. an isocyanate index of greater than 100.  Secondary reference Xu et al. teaches preparing polyurethane foams at an isocyanate index of preferably 200 or more and the use of trimerization catalysts to provide polyisocyanurate groups in the foams (Paragraphs 0023 and 0030).  Reinheimer and Xu et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to prepare the foam of Reinheimer at an isocyanate index of 200 or more and to include a trimerization catalyst in the reactive composition.  The motivation would have been that doing so would promote the formation of isocyanurate groups in the foam (Xu et al.: Paragraphs 0023 and 0030), which would result in a foam of increased rigidity and dimensional stability.

Response to Arguments
Applicant's arguments and corresponding amendments are sufficient to overcome the outstanding objection the claims, as well as rejections under 35 U.S.C. 112(b) and (d).  These objections and rejections have consequently been withdrawn.  
All other arguments filed August 30, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues the amendments to Claim 1 obviates the all pending claims under 35 U.S.C. 112 as failing to comply with the written description requirement.  The Office respectfully disagrees as the claim continues to recite the polyisocyanate composition further comprises c) at least one catalyst; d) at least one blowing agent; and optionally e) one or more surfactants, one or more flame retardants, one or more antioxidants, or combinations thereof (see lines 7 – 13 of the claims).  For the reasons detailed in the rejection, the original specification does not appear to provide support for the polyisocyanate composition specifically comprising c) at least one catalyst; d) at least one blowing agent; and optionally e) one or more surfactants, one or more flame retardants, one or more antioxidants, or combinations thereof.   
B) Applicant argues Reinheimer does not teach or suggest selecting acrylates or methacrylates as viscosity reducers or even mention the concept of reducing viscosity.  It is therefore applicant’s position that Reinheimer does not anticipate claim 1 as amended.
However, as discussed in the rejection of Claim 1 above, Reinheimer provides a polymerizable vinyl monomer in the polyol component, which may specifically be isobornyl (meth)acrylate, ethylene glycol di(meth)acrylate, or diethylene glycol di(meth)acrylate (Paragraph 0018, 0020, and 0021). Though Reinheimer does not expressly characterize using these species as reactive viscosity reducers which function to reduce the viscosity of the reactive system while it is reacted to produce the foam, each of the aforementioned compounds is expressly set forth as a reactive viscosity reducer in dependent Claim 5 and would be present in the reaction system of Reinheimer while it is reacted to produce the foam.  
When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (MPEP 2112.02(II)).  In In re May, claims directed to a method of effecting nonaddictive analgesia (pain reduction) in animals were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. 
See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) in which a claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). 
Instant Claim 1 is reciting using (meth)acrylate compounds which are old/known compounds in the same application of making a polyurethane foam as prior art Reinheimer, with the use being directed to the viscosity-reducing property which is inherent to these compounds.  The claim is thus anticipated by the Reinheimer reference, even though it does not expressly recognize the viscosity reducing property of these compounds.  The outstanding rejection under 35 U.S.C. 102 has consequently been maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/Primary Examiner, Art Unit 1764